lN THE SUPREME COURT OF PENNSYLVAN|A

in the ivlarrer 01 : No. 139 DB 2016 (No. 12 nsT 2017)

KARYN LYNN COY : Attorney Registration No. 83360

PETmoN Fon nEleTATEl\/lENT .
Fnolvl ADIvllleTnATlvE susPENsloN : (Allegheny county)

ORDER

PER CUR|AM

AND NOW, this 9th day of |\/|arch, 2017, the Report and Recommendation of
Discip|inary Board |\/|ember dated February 28, 2017, is approved and it is ORDERED
that Karyn Lynn Coy, Who has been on Administrative Suspension, has never been
suspended or disbarred, and has demonstrated that she has the moral qualifications,
competency and learning in law required for admission to practice in the
Commonwea|th, sha|| be and is, hereby reinstated to active status as a member of the
Bar of this Commonwea|th. The expenses incurred by the Board in the investigation

and processing of this matter sha|| be paid by the Petitioner.